Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. pat. Pub. No. 20120299002 to Kinoshita in view of KR100236008 to Kim.
Regarding Claims 1 and 10, Kinoshita teaches a manufacturing method of a display panel and a display panel, comprising: 
S10: providing a substrate 1, and forming an anode layer on the substrate; 
S20: forming a light-emitting layer 3 on the anode layer; 
S30: forming a cathode layer 5 on the light-emitting layer; and 
S40: forming an encapsulation layer on the cathode layer (although not explicitly shown; there is an implicit teaching of an encapsulation layer because one of ordinary skill would recognize some sort of encapsulation is required to prevent damage, shorting and contamination to the cathode); wherein the manufacturing method further comprises: 
forming a light transmission layer 8-1 between the substrate and the cathode layer.
Kenoshita does not explicitly teach a reflective layer inside the substrate.  However, in analogous art, Kim teaches forming a reflective layer 13a inside a substrate 11 of a display device. It would have been obvious to the person of ordinary skill at the time of filing to modify Kenoshita with the reflective film of Kim in order to increase light output, as taught by Kim throughout. 

Regarding Claims 2 and 11, Kinoshita and Kim teach the manufacturing method and display according to claims 1 and 10, but does not explicitly teach that the light transmission layer is disposed between the light-emitting layer and the anode layer. However, it has long been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04(IV)(C)).  In this case, nothing in the specification reveals any particular benefit of any of the disclosed embodiments with respect to each other regarding the exact location of the light transmission layer.

Regarding Claims 3 and 12, Kinoshita and Kim teach the manufacturing method and display according to claims 1 and 10, but does not explicitly teach that the light transmission layer is disposed between the light-emitting layer and the cathode layer (see above).

Regarding Claims 4 and 13, Kinoshita and Kim teach the manufacturing method and display according to claims 1 and 10, wherein the light transmission layer is disposed between the substrate and the anode layer (see Fig. 3).

Regarding Claim 18, Kinoshita and Kim teach the manufacturing method according to claim 8, wherein the light group consisting of an inorganic oxide (8-1 of Kenoshita may be silicon oxide).

Regarding Claims 6 and 15, Kinoshita and Kim teach the manufacturing method and display according to claims 1 and 10, wherein the light transmission layer is disposed between the light-emitting layer and the anode layer (see above reasoning regarding process step order).

Regarding Claims 7 and 16, Kinoshita and Kim teach the manufacturing method and display according to claims 1 and 10, wherein the light transmission layer is disposed between the light-emitting layer and the cathode layer (see above reasoning regarding process step order).

Regarding Claims 8 and 17, Kinoshita and Kim teach the manufacturing method and display according to claims 1 and 10, wherein the light transmission layer is disposed between the reflective layer and the anode layer (see above reasoning regarding process step order).

Regarding Claim 9, Kinoshita and Christophe teach the manufacturing method according to claim 8, wherein the light group consisting of an inorganic oxide (8-1 of Kenoshita may be silicon oxide).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666.  The examiner can normally be reached on Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/               Primary Examiner, Art Unit 2812